Case 1:19-cv-02432-ARR-JO Document 51 Filed 10/18/19 Page 1 of 1 PageID #: 391



UNITED STATES DISTRICT COURT                                            Civil Conference
EASTERN DISTRICT OF NEW YORK                                            Minute Order

Before: James Orenstein                                                 Date:            10/18/2019
        U.S. Magistrate Judge                                           Time:            9:30 a.m.

                           Runs Like Butter Inc. v. MVI Systems LLC, et al.
                                     19-CV-2432 (ARR) (JO)

Type of Conference: Status

Appearances: Plaintiff                         David D. Lin
             MVI Systems Defendants            Adam E. Engel (counsel), Samuel Taub (client)
             Moskowitz & Book, LLP             David A. Stein
             Koss & Schonfeld, LLP             Simcha D. Schonfeld

Scheduling:

1.     The next status conference will be held on November 5, 2019, at 10:00 a.m.

2.     A pretrial conference will be held on December 10, 2019, at 10:30 a.m.

Summary:

1.     Mr. Treitel did not appear as required. Mr. Taub provided a current telephone number at
       which he can be reached, but Mr. Treitel did not respond to either a call or text sent to that
       number. Mr. Treitel must appear in person at the next conference scheduled above. Mr.
       Taub will continue to use his best efforts to convey to Mr. Treitel his obligation both to
       provide deposition testimony and to appear in person at the next conference. By October
       25, 2019, the parties will submit a joint status report on their efforts to secure Mr. Treitel's
       appearance and testimony. If they have not succeeded in that effort, the parties will include
       in the letter their respective arguments as to whether and how defendant MVI Systems
       should be sanctioned for failing to produce Mr. Treitel for testimony.

2.     The subpoenas to law firms Koss & Schonfeld and Moskowitz & Book shall be deemed
       discovery requests served on the party clients of those respective firms. The firms shall
       preserve and provide responsive documents to their clients so that the clients can produce
       those that are discoverable and withhold those subject to valid, and specifically identified,
       objections or assertions of privilege. Defendants MVI Systems and Taub shall produce
       responsive documents, objections, and a detailed privilege log by November 1, 2019. MVI
       Industries shall do the same within a reasonable time of being served with the summons and
       amended complaint.

                                                                              SO ORDERED

                                                                                     /s/
                                                                              James Orenstein
                                                                              U.S. Magistrate Judge
